DETAILED ACTION
Claims 1 - 16 of U.S. Application No. 17171215 filed on 02/09/2021 are presented for examination. Claims 11 – 16 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ruy Garcia-Zamor on 8/30/2022.

The application has been amended as follows: 
Please amend the last sentence of para [0032] of the specifications, which was added in 07/14/2022, to read:

--The second subtractor 5b, the at least one synchronous filter 6b, and the two control loops 70b,71b may comprise a second controller 



Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the drawings objection: In the Non-Final Office Action of 04/14/2022, the drawings were objected to for showing the reference characters “4a” and “4b” while not mentioned in the specifications. the Applicant amended the specifications on 07/14/2022, (also see the above Examiner’s Amendment) to describe the characters 4a and 4b shown in fig. 2. Therefore, the drawing objection is overcome.
Regarding the claim objections: claims 1, 2, and 10 were objected for in the Non-Final Office Action of 04/14/2022 for antecedent basis issues. Claims 1, 2, and 10 are amended in 07/14/2022 to obviate such objections, therefore, the claim objections are overcome.
Regarding the 112(b) rejections: claims 1-10 were rejected under 112(b) for being indefinite. Claims 1, and 10 were amended in 07/14/2022 to delete the indefinite language, therefore, the 112(b) rejections are overcome.
Regarding the 102(a)(1), and 103 rejections: claims 1, 9, and 10 were rejected under 112(b) for being anticipated by Tamisier (US 20040257023), claims 2, and 3 were rejected for being obvious over Tamisier in view of Tobias, while claims 4-8 were objected to for including allowable subject matter while depending on a rejected base claim.
Independent claim 1 is amended to recite, “….a first actuator configured to adjust a vertical position of the rotor, a second actuator configured to adjust a horizontal position of the rotor, a third actuator configured to adjust the vertical position of the rotor, and a fourth actuator configured to adjust the horizontal position of the rotor, wherein one of the at least two control loops is in communication with the first actuator and the third actuator and another of the at least two control loops is in communication with the second actuator and the fourth actuator, the control loops commanding the actuators to modify the radial positions of the rotor by adjusting the vertical position and the horizontal position of the rotor in a plane normal to a central axis”, such limitations, in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 2-3, and 9 are allowable for depending on claim 1.
Independent claim 4: claim 4 is rewritten in 07/14/2022 in independent form to include the limitations of the independent claim 1, and the limitations of the intervening claim, claim 2. Consequently, claim 4 is allowable. Claims 11-14 are allowable for depending on claim 4.
Independent claim 5: claim 5 is rewritten in 07/14/2022 in independent form to include the limitations of the independent claim 1. Consequently, claim 5 is allowable. Claims 6-8, 15-16 are allowable for depending on claim 5.
Independent claim 10: claim 10 is amended to recite, “….providing a second active magnetic bearing, the means for determining the rotation speed of the rotor receives as an input, from a measurement means of the second active magnetic bearing, measurements of radial position of the rotor and measurements of radial position of the rotor performed over a predetermined time while the rotation speed of the rotor is zero, and wherein the means for determining the rotation speed of the rotor is configured to determine the rotation speed of the rotor as a function of the measurements received from the measurement means of the first active magnetic bearing and the second active magnetic bearing”, such limitations, in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832